Citation Nr: 1816869	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1978.  

This matter came before the Board of Veterans' Appeals (Board) from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2017.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that there are outstanding VA treatment records.  Available VA treatment records indicate that the Veteran received VA treatment prior to March 16, 2014, which is the earliest treatment note of record.  Notably, the records report diagnoses of humeral fractures in May 1998, osteoarthrosis involving the knee in September 2003, and hip pain in July 2011.  The record also suggests that the Veteran received treatment for hearing loss and flatfoot prior to March 16, 2014.  Further development to obtain the outstanding evidence is required.   

Furthermore, based on the evidence of in-service treatment for the right shoulder and knees, the Board finds the record would benefit from medical opinions addressing whether the Veteran has a knee or right shoulder disorder related to service.   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, including the VA treatment records dated prior to March 16, 2014.

2.  Afford the Veteran an examination to determine whether the Veteran has a right shoulder disorder related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

For every diagnosed disorder, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the disorder began in service or is etiologically related to the Veteran's active service.  The examiner must provide a rationale for all opinions expressed, with consideration of the in-service treatment for mild strain in October 1977.    

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

3.  Afford the Veteran an examination to determine whether the Veteran has a knee disorder related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

For every diagnosed disorder, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the disorder began in service or is etiologically related to the Veteran's active service.  The examiner must provide a rationale for all opinions expressed, with consideration of the in-service treatment for knee pain in August 1976 (diagnosed as chondromalacia) and May and August 1977 (diagnosed as muscle pain).    

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




